NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 25 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-30150

                Plaintiff-Appellee,             D.C. No. 1:17-cr-00244-DCN-2

 v.
                                                MEMORANDUM*
GUILLERMO NUNEZ-BELTRAN,

                Defendant-Appellant.

                   Appeal from the United States District Court
                             for the District of Idaho
                     David C. Nye, District Judge, Presiding

                          Submitted February 15, 2022**

Before:      FERNANDEZ, TASHIMA, and FRIEDLAND, Circuit Judges.

      Guillermo Nunez-Beltran appeals pro se from the district court’s order

denying his motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i).

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Nunez-Beltran contends that he is entitled to compassionate release in light



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of the COVID-19 pandemic, his medical conditions, his prior infection with

COVID-19, and the non-violent nature of his offense. The district court did not

abuse its discretion by denying relief. See United States v. Aruda, 993 F.3d 797,

799 (9th Cir. 2021). In addition to observing that the Bureau of Prisons’ COVID-

19 action plan reduced the likelihood that Nunez-Beltran would be reinfected, the

court reasonably concluded that compassionate release was unwarranted under the

18 U.S.C. § 3553(a) factors, including the substantial amount of time remaining on

Nunez-Beltran’s sentence and the seriousness of his underlying offense. See

United States v. Keller, 2 F.4th 1278, 1284 (9th Cir. 2021).

      AFFIRMED.




                                         2                                   21-30150